DETAILED ACTION
This action is in response to the amendments, arguments, and terminal disclaimer filed 2 December 2020 for application 15/332507 filed on 24 October 2016. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 21, 28, and 35 has been amended to include: “divide, using a grid system, the training user interface into a plurality of regions that are four sided; … update, based on determining the corresponding score of each region of the plurality of regions, the click area prediction model with update information identifying, for each region of the plurality of regions, the corresponding set of features and the corresponding score”.
Furthermore, the claim objections have been withdrawn in light of the amendments and, in response to the terminal disclaimer, filed 2 December 2020, relative to US 9477457, the associated nonstatutory double patenting rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-26, 28-29, 31-36, 38, and 40-44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122